

114 HRES 871 IH: Calling on the Department of Defense, other elements of the Federal Government, and foreign countries to intensify efforts to investigate, recover, and identify all missing and unaccounted-for personnel of the United States.
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 871IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Sam Johnson of Texas submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCalling on the Department of Defense, other elements of the Federal Government, and foreign
			 countries to intensify efforts to investigate, recover, and identify all
			 missing and unaccounted-for personnel of the United States.
	
 Whereas more than 83,000 personnel of the United States are still unaccounted-for around the world from past wars and conflicts;
 Whereas, though recognizing that an estimated 50,000 of these World War II personnel, were lost deep at sea and are unlikely ever to be recovered, thousands of families and friends have waited decades for the accounting of their loved ones and comrades in arms;
 Whereas the families of these brave Americans deserve our Nation’s best efforts to achieve the fullest possible accounting for their missing loved ones;
 Whereas the National League of POW/MIA Families, and their iconic POW/MIA flag, pioneered the accounting effort since 1970 and has been joined in this humanitarian quest for answers by the Korean War, Cold War and World War II families, fully supported by the American Legion, the Veterans of Foreign Wars, the Disabled American Veterans, Jewish War Veterans, AMVETS, Vietnam Veterans of America, Special Forces Association, Special Operations Association, Rolling Thunder, and other more recently formed groups, and thousands of families are yearning and advocating for answers concerning the fates of their loved ones and comrades in arms;
 Whereas the mission of the Defense POW/MIA Accounting Agency of the Department of Defense is to provide the fullest possible accounting for missing members of the Armed Forces of the United States, designated civilians of the Department, and other designated personnel; and
 Whereas the recovery and investigation teams of the Department of Defense deploy to countries around the world to account as fully as possible for these missing and otherwise unaccounted-for personnel of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)calls upon the Defense POW/MIA Accounting Agency and other elements of the Department of Defense, other elements of the Federal Government, and all foreign countries to intensify efforts to investigate, recover, identify and account as fully as possible for all missing and unaccounted-for personnel of the United States around the world; and
 (2)calls upon all foreign countries with information on missing personnel of the United States, or with missing personnel of the United States within their territories, to cooperate fully with the Government of the United States to provide the fullest possible accounting for all missing personnel of the United States.
			